Citation Nr: 1121976	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen service connection for a left knee disability

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The issues of service connection for a left knee disability, right knee disability, and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1994 rating decision denied service connection for a back disability; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a back disability has been received since the October 1994 rating decision.

3.  An October 1994 rating decision denied service connection for a left knee disability; the Veteran did not file a timely notice of disagreement regarding that decision.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a left knee disability has been received since the October 1994 rating decision.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service connection for a back disability became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).
 
2.  New and material evidence has been received since the October 1994 denial of service connection for a back disability to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  The October 1994 rating decision denying service connection for a left knee disability became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  New and material evidence has been received since the October 1994 denial of service connection for a left knee disability to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009). Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Reopening Service Connection for a Left Knee and Back Disability

The Veteran's claims to reopen involve underlying claims of service connection for a left knee disability and a back disability.  The Board will address new and material evidence regarding the left knee and back together in the following analysis, as the new evidence for both issues overlaps.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection for a left knee disability and back disability was originally denied in August 1994.  The RO then reaffirmed this decision in an October 1994 rating decision.  The Veteran was informed of that decision in a November 1994 notification letter.  The Veteran did not file a notice of disagreement regarding the October 1994 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO denied for service connection for a back disability and a left knee disability in the prior final October 1994 decision, finding that no evidence showed a left knee injury during service or a permanent residual back disability related to service.  Regarding the current claims on appeal, the RO denied reopening in July 2009, finding that new and material evidence had not been received, and the present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in October 1994, the Veteran has submitted additional evidence, including testimony during a March 2011 Board hearing.  At that time, the Veteran indicated that he was a parachutist in the 82nd Airborne and completed over 100 jumps while in service.  The Veteran linked these jumps to his current disabilities.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claims.  The evidence suggests a relationship between the Veteran's current left knee and back disabilities and his in-service parachute jumps.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for a left knee disability and a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received, service connection for a back disability is reopened and to that extent the appeal is granted.

New and material evidence having been received, service connection for a left knee disability is reopened and to that extent, the appeal is granted.


REMAND

As the Board has reopened the Veteran's claims of service connection for his left knee and back, the Board must then address the issue of service connection for those issues as well as for the right knee on the merits.  When considering the evidence on the merits, the Board finds that further development is necessary before a final decision can be made.  

In the March 2010 hearing before the Board, the Veteran testified that when he went to the Department of Labor directly out of the military, he received a physical.  The physical discovered bone chips in his knees.  He alleges that his post-service injury while working for the Department of Labor was actually a re-injury of his knees.  Although the claims file contains Department of Labor records and private treatment records during the Veteran's post-service employment, the folder does not contain a record of that physical.  The Veteran testified that it was a private physical, not provided by the Department of Labor.

As the Veteran's claims folder is also missing the Veteran's separation examination, the Board notes that VA has an increased responsibility to attempt to obtain any medical records from that time period.  A physical provided before the Veteran's employment would show the state of the Veteran's back and bilateral knees prior to his post-service injuries.  Therefore, the Board finds it necessary to attempt to obtain and associate with the claims file any available records related to this physical.  

Accordingly, the issues of service connection for a left knee disability, right knee disability, and back disability are REMANDED for the following action:

1.  The RO/AMC should request information from the Veteran regarding the location, timeframe, and doctor's name for the post-service physical.  The RO/AMC should then obtain copies of any such physical examination and associate the records with the claims file.  All attempts to obtain such records should be documented in the claims file.  

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for a left knee disability, a right knee disability, or a back disability.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


